Title: From George Washington to Samuel Hodgdon, 27 February 1797
From: Washington, George
To: Hodgdon, Samuel


                        
                            Gentlemen 
                            
                                c.27 February 1797
                            
                        
                        I have recd your affectionate Address with that pleasure & satisfaction
                            wch has always accompanied the expression of approbation of my conduct in public life, by
                            my fellow Citizens.
                        For your kind wishes offered for my welfare & happiness, receive my most
                            grateful acknowledgements; & I pray you to be assured that I feel a deep interest in
                            the happiness & prosperity of those, among whom I have resided so many years, &
                            from whom I have received every attention that could render my situation agreeable. In my
                            retirement from public life, I shall not cease to implore for you, from the Supreme Ruler of
                            the Universe, a continuance of those blessings which may render you permanently happy.
                        
                            
                            
                    